Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive.
	Applicant argues that the prior art to Sakata (‘413) does not teach the bearing bush comprising a wall externally surrounding the sliding disk for accommodating a lower end of the spiral spring. 
	The examiner disagrees and states the use of the language “comprising/comprises” is open-ended and does not exclude additional unrecited element(s), such as element 12, wherein the inner wall of element 12 of Sakata (‘413) clearly serves as a wall which externally surrounds the sliding disk (6) for accommodating a lower end of the spiral spring (10) as shown in figures 4 and 5. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Moreover, it is noted that the wall (44), shown in Fig. 2 of applicant drawing, is illustrated as being part of the sliding disk and not of the foot part (42) of the bearing bush (see Fig. 1).
Accordingly, the rejection is maintained and repeated.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata (US2011/0228413).
Sakata disclosures a vehicle comprising a manually foldable rearview device comprising a head (4) for holding at least one reflective element (8) comprising at least one of a rearview mirror (see Fig. 2), a camera, and a display; a foot (2) for attaching the head to a vehicle (D); a bearing bush (3) connected rigidly to the foot (via elements 15, shown in Fig. 2) and engaging the head for support and rotation of the head (see Fig. 2), the bearing bush comprising head and foot parts (23 and 14, respectively) a sliding disk (6, 63, 63, 64) which is connected axially displaceably to the bearing bush but not rotatably relative to the bearing bush by a suitable fixing (301, 601/603/605), see paragraph 0112 along with the associated description of figures 5, 8, 9 and 14-17; and a pretensioned spiral spring (10) arranged around the bearing bush and pressing the head onto the foot (see figures 2 to 4), wherein the head is mounted in the foot so as to be foldable about an axis of rotation (O-O) along the bearing bush (see figures 1 and 2), the head and foot parts of the bearing bush project radially relative to the axis of rotation (see figures 2 and 4), the foot part engages the foot (see figures 2 and 4), and the head is held rotatably with an appropriately shaped bearing engagement (33) between the foot and the sliding disk (see Fig. 4 along with the associated description thereof), the spiral spring is clamped between head part and the sliding disk without direct contact with the head (see figures 2 and 4) so that, in response to folding of the head, the spiral spring is compressed but not rotated (see Fig. 2), wherein the bearing bush comprises a wall (the inner wall of element 12) externally surrounding the sliding disk for accommodating a lower end of the spiral spring (see figures 4 and 5), wherein the fixing of the sliding disk to the bearing bush is provided via first fixing elements (17, 305) on the bearing bush for engagement in appropriately complementarily shaped second fixing elements .
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US2011/0228413).
Sakata discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the resin material employed for the sliding disk and the bearing bush are made of a plastic material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin material employed for the sliding disk and/or the bearing bush of Sakata to include a plastic material, as is commonly used and employed in the art, in order to prevent corrosion and/or reduce the overall weight of the device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a sliding disk (washer) and/or bearing bush (shaft). Note: .
7.	Claims 6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. 	Claim 14 is objected to because of the following informalities: 
Claim 14, line 21, fails to include a period.  Appropriate correction is required.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing bush comprises a wall externally surrounding the sliding disk for accommodating a lower end of the spiral spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RDS
September 09, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872